DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
The amendments filed on 7/28/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-2, 5, 12, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pini (US Pub No. 2012/0260587) in view of Lu 1 (US Pub No. 2009/0032098), and Boer (US Pub No. 2009/0084438) 
	Regarding Claim 1, Pini et al. teaches a layered building-integrated photovoltaic system [Fig. 3, 0056], comprising:
	 at least one substrate [1b and 1c, Fig. 3, 0053-0054, glass]; 
	at least one solar cell [1a, Fig. 3, 0053-0054]; 
	an anchoring element [30, Fig. 3, 0053]; an exterior side; an interior side [Fig. 3]; and
 back rails [61 and 62, Fig. 3, 0056, plates, bars, or rods 61 and 62 made of stone]
	at least one fastener [epoxy based adhesive is used to glue structure together, in particular the sandwich 30, 0034]], the fastener comprised of one of: adhesive [0034 teaches adhesive, 0047, teaches sandwich structure 30 is glued together with adhesive]
	wherein the at least one fastener is used to connect any combination of the at least one substrate [1b, Fig. 3, 0056], the at least one solar cell [1a, Fig. 3, 0053], the anchoring element [30, Fig. 3, 0053]; and  back rails [61 and 62, Fig. 3, 0056]
	wherein at least one of the at least one substrate has an aesthetic feature comprised of one or more of: glass, [0053]
	Pini et al. is silent on an antireflective coating, wherein at least one of the at least one substrates has an aesthetic feature comprised of one or more of visible stone, comprised of one or more of limestone, marble, granite, onyx, and other stone laminates, and glass created from at least one of glass tinting, screen printing, ceramic frit printing, digital UV printing, sputtering, and textured glass, any of which may be tempered
	Lu 1 et al. teaches a solar module coated with an anti-reflection coating used to reduce reflection of desirable wavelengths from the front glass substrate, thereby allowing more light within the desirable solar spectrum to pass through the incident glass substrate and reach the photovoltaic semiconductor film so that the photovoltaic device can operate more efficiently [Abstract]. The anti-reflective coating [2, Fig. 1, 0015] is located on a glass substrate which may or may not be textured [0015].
	Since Pini et al. teaches a solar module comprising a substrate made of glass, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the antireflective coating of Lu 1 et al. on the substrate of the solar module of Pini et al. in order to reduce reflection of desirable wavelengths from the front glass substrate, thereby allowing more light within the desirable solar spectrum to pass through the incident glass substrate and reach the photovoltaic semiconductor film so that the photovoltaic device can operate more efficiently [Abstract].	
	 Boer et al. teaches a textured glass substrate used to reduce reflection loss of incident solar flux and increase absorption of photons in the semiconductor film, especially when the sunlight is coming at a tinted angle [0017].
	Since modified Pini et al. teaches a solar module with a substrate made of glass, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the substrate of modified Pini et al. with the texture of the glass substrate of  Boer et al. in order to reduce reflection loss of incident solar flux and increase absorption of photons [0017].
	Regarding Claim 2, within the combination above, modified Pini et al. teaches wherein the at least one solar cell comprises one of: a thin film solar cell [0055].
	 
	Regarding Claim 5, within the combination above, modified Pini et al. teaches wherein the at least one substrate is comprised of one or more of: thin lime soda glass, metal, a Tedlar film, low iron float glass, and another glass and wherein the at least one substrate further comprises one of: no coating, a UV-resistant coating and an insulating coating [The glass of modified Pini et al. has an insulating coating and meets the limitation of “another glass”].
	Regarding Claim 12, within the combination above, modified Pini et al. is silent on wherein one or more of the system, the substrate, the anchoring element and the adhesive are compliant with one or more standards for: structural pressure, water penetration, rate of air leakage, large missile impact resistance, cyclic pressure loading, flexural strength, compressive strength, shear strength, and tensile strength.	 
	Within the combination above, modified Pini et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pini et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pini et al. meeting the limitation of “wherein one or more of the system, the substrate, the anchoring element and the adhesive are compliant with one or more standards for: structural pressure, water penetration, rate of air leakage, large missile impact resistance, cyclic pressure loading, flexural strength, compressive strength, shear strength, and tensile strength.”
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 19, within the combination above, modified Pini et a. teaches wherein the fastener is an epoxy structural adhesive [See rejection of claim 1, 0034]
	Regarding Claim 20, within the combination above, modified Pin et al. teaches the system of claim 1, wherein the at least one substrate is formed as a composite panel [combination of 1b and 1c, where 1c can be made of composite foil, 0054].
	Regarding Claim 21, within the combination above, modified Pini et al. is silent on wherein one or more of the system, the substrate, the anchoring element and the adhesive are compliant with a standard for fire retardance wherein the system when installed as a cladding system exposed to a post flashover fire in a compartment venting through an opening in an exterior side results in a maximum flame spread of no more than 2.0 M above the opening or a maximum average heat flux of no more than 14.4 kW/m2.
	Within the combination above, modified Pini et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pini et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pini et al. meeting the limitation of “wherein one or more of the system, the substrate, the anchoring element and the adhesive are compliant with a standard for fire retardance wherein the system when installed as a cladding system exposed to a post flashover fire in a compartment venting through an opening in an exterior side results in a maximum flame spread of no more than 2.0 M above the opening or a maximum average heat flux of no more than 14.4 kW/m2.”
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pini (US Pub No. 2012/0260587) in view of Lu 1 (US Pub No. 2009/0032098), and Boer (US Pub No. 2009/0084438)  as applied above in addressing claim 1, in further view of Eberspacher (US Pub No. 2007/0074755)
	Regarding Claim 3, within the combination above, modified Pini et al. teaches wherein the anchoring element can comprises a honeycomb structure between a front and back layer [Table between para. 32 and 33 is open to a variety of materials, the sandwich structure can comprise Aluminum and a honeycomb].
	Modified Pini et al. does not explicitly teach wherein the anchoring element is comprised of one of an aluminum honey comb sandwich panel and a polyvinyl chloride PVC foam core sandwiched between 0.5 mm to 2.0 mm thick aluminum sheets.
	Eberspacher et al. teaches the use of a sandwich structure comprising an aluminum honeycomb structure made of aluminum between aluminum sheets [0027] used to efficiently transfer heat from the solar cells [0027].
	Since modified Pini et al. teaches the use of an anchoring element which can comprise aluminum and an honeycomb sandwich structure, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the anchoring element of modified Pini et al., with the sandwich structure comprising the aluminum honeycomb between aluminum sheets of Eberspacher et al. in order to efficiently transfer heat from the solar cells [0017].
	Within the combination above, modified Pini et al. teaches an aluminum honeycomb sandwich structure meeting the limitations of the claim.
	Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pini (US Pub No. 2012/0260587)  in view of Lu 1 (US Pub No. 2009/0032098), and Boer (US Pub No. 2009/0084438)  as applied above in addressing claim 1, in further view of Odoi (US Pub No. 2015/0013768)
	Regarding Claim 6, within the combination above, modified Pini et al. teaches wherein, from the exterior side to the interior side, there is positioned the antireflective coating [See rejection of claim 1], a first substrate [1b, Fig. 4, 0053-0057], the at least one solar cell, the anchoring element, and the back rails [See rejection of claim 1]
	Pini et al. is silent on a first encapsulant and a second encapsulant.
	Odoi et al. teaches solar cells which are encapsulated by an encapsulant layer [1, Fig. 2 and Fig. 5, 0075] on top of a rear protective layer [15, Fig. 2, 0168]. The encapsulant layer of Odoi et al. comprises an first encapsulant layer 11A and second encapsulant layers 11B covering the solar cells 13, used to provide a solar module with improved volume resistivity [0008].
	Since modified Pini et al. teaches the use of solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention apply the solar cells of modified Pini et al. in the encapsulant of Odoi et al. in order to provide a solar module with improved volume resistivity [0008].
	Regarding Claim 7, within the combination above, modified Pini et al. teaches further comprised of one or more of: a second substrate [1c, Fig. 4, 0053-0056] between the second encapsulant and the anchoring element [See rejection above]
	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pini (US Pub No. 2012/0260587)  in view of Lu 1 (US Pub No. 2009/0032098), and Boer (US Pub No. 2009/0084438)  as applied above in addressing claim 1, in further view of Yoda (US Pub No. 2003/0010378)
	Regarding Claim 8, within the combination above, modified Pini et al. teaches wherein, from the exterior side to the interior side, there is positioned the antireflective coating, a first substrate [1b, Fig. 4, 0053-0057] separated by metal spacers [50a, Fig. 4, 0056] from a second substrate [1c, Fig. 4, 0054], 
	Pini et al. is silent on filled with an inert gas and to create a cavity sealed with a fire retardant seal and in which cavity is positioned the at least one solar cell, the anchoring element, and the  back rails.
	Yoda et al. teaches a solar module between an encapsulant 4 which comprises an cavity [2A, Fig. 1, 054], the cavity is filled with inert gas [0064]. the solar module is air tight and waterproof with sealing member 3 [Fig. 1, 0064] used to provide a solar module that is reliably over a long period of time. [0024]
	Since modified Pini et al. also teaches the use of a solar module, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the solar module configuration of Yoda et al. to the solar module of modified Pini et a. in order to provide a solar module that is reliable over a long period of time [0024].
	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pini (US Pub No. 2012/0260587)  in view of Lu 1 (US Pub No. 2009/0032098), and Boer (US Pub No. 2009/0084438) as applied above in addressing claim 1, in further view of Odoi (US Pub No. 2015/0013768) and Brecht (US Pub No. 2012/0260974)
	Regarding Claim 9, within the combination above, modified Pini et al. is silent on wherein, from the exterior side to the interior side, there is positioned the antireflective coating, a first substrate laminated with a transparent intumescent coat and a first encapsulant to a second substrate with a printed surface, the at least one solar cell, a second encapsulant, the anchoring element, and the  back rails. 
	Odoi et al. teaches solar cells which are encapsulated by an encapsulant layer [1, Fig. 2 and Fig. 5, 0075] on top of a rear protective layer [15, Fig. 2, 0168]. The encapsulant layer of Odoi et al. comprises an first encapsulant layer 11A and second encapsulant layers 11B covering the solar cells 13, used to provide a solar module with improved volume resistivity [0008].
	Since modified Pini et al. teaches the use of solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention apply the solar cells of modified Pini et al. in the encapsulants of Odoi et al. in order to provide a solar module with improved volume resistivity [0008].
	Brecht et al. teaches a second substrate that has a printed pattern for a solar module [0058].
	Since modified Pini et al. teaches the use of a solar module with a second substrate, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the second substrate of Brecht et al. in place to the second substrate of modified Pini et al. as it is merely the selection of a known substrate material for solar modules in the art and one of ordinary skill would have a reasonable expectation of success in doing so. 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Within the combination above, modified Pini et al. teaches wherein, from the exterior side to the interior side, there is positioned the antireflective coating [See rejection of claim 1], a first substrate [1b, fig. 4, 0053-0057]  laminated with a transparent intumescent coat [see rejection of claim 1] and a first encapsulant to a second substrate with a printed surface [See rejection above], the at least one solar cell, a second encapsulant, the anchoring element, and the  back rails [see rejection above]
	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pini (US Pub No. 2012/0260587)  in view of Lu 1 (US Pub No. 2009/0032098), and Boer (US Pub No. 2009/0084438) as applied above in addressing claim 1, in further view of Cardi (US Pub No. 2016/0126407) 
	Regarding Claim 10, within the combination above, modified Pini et al. is silent on wherein, from the exterior side to the interior side, there is positioned the antireflective coating, a semitransparent thin film solar module that is comprised of a first and second glass substrate on either side of the at least one solar cell, stone laminate secured using structural adhesive, the anchoring element, and the  back rails.
	Cardi et al. teaches the use of a semitransparent solar cell [Abstract].
	Since modified Pini et al. teaches the use of solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the cells of modified Pini et al. with the cells of Cardi et al. as it is merely the selection of conventional solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	
	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pini (US Pub No. 2012/0260587)  in view of Lu 1 (US Pub No. 2009/0032098), and Boer (US Pub No. 2009/0084438) as applied above in addressing claim 1, in further view of Odoi (US Pub No. 2015/0013768) and Yamaguchi (US Pub No. 2009/0129210)
	Regarding Claim 11, within the combination above, modified Pini et al. is silent on wherein, from the exterior side to the interior side, there is positioned the antireflective coating, a first substrate comprised of glass, a first encapsulant, a second substrate comprised of onyx laminate, a second encapsulant, the at least one solar cell, a third encapsulant, the anchoring element, and the  back rails.
	Odoi et al. teaches solar cells which are encapsulated by an encapsulant layer [1, Fig. 2 and Fig. 5, 0075] on top of a rear protective layer [15, Fig. 2, 0168]. The encapsulant layer of Odoi et al. comprises an first encapsulant layer 11A and second encapsulant layers 11B covering the solar cells 13, used to provide a solar module with improved volume resistivity [0008].
	Since modified Pini et al. teaches the use of solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention apply the solar cells of modified Pini et al. in the encapsulants of Odoi et al. in order to provide a solar module with improved volume resistivity [0008].
	Yamaguchi et al. teaches an onyx material used with solar cells [0652].
	Since modified Pini et al. teaches a second substrate [1c, fig. 3-4, 0053-0054], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the material of the second substrate of modified Pini et al. with the material of Yamaguchi et al. as it is merely the selection of a conventional material for components of solar modules in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pini (US Pub No. 2012/0260587)  in view of Lu 1 (US Pub No. 2009/0032098), and Boer (US Pub No. 20090084438) as applied above in addressing 10, in further view of Brophy (US Pub No. 2016/0085944) 
	Regarding Claim 16,  within the combination above, modified Pini et al. is silent on wherein at least one of the first and second glass substrate are comprised of colored glass.
	Brophy et al. teaches a glass substrate for a solar module which can be smooth, or texture, or patterned, tinted with colors [0283].
	Since modified Pini et al. teaches a glass substrate, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the glass substrates of modified Pini et al. with the colored glass substrate of Brophy et al. as it is merely the selection of known glass substrates for solar modules in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pini (US Pub No. 2012/0260587)  in view of Lu 1 (US Pub No. 2009/0032098), and Boer (US Pub No. 20090084438) as applied above in addressing claim 1, in further view of Lu 2 (US Pub No. 2013/0316140)
	Regarding Claim 17, within the combination above, modified Pini et a. is silent on wherein the glass is tinted.
	Lu 2 et al. teaches glass substrate [0018] for a solar module [0003], where the glass can be tinted or non-tinted [0018].
	Since modified Pini et al. teaches a glass substrate, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the glass substrate of modified Pini et al. with the tinted glass substrate of Lu 2 et al. as it is merely the selection of known glass substrates for solar modules in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
	The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pini (US Pub No. 2012/0260587)  in view of Lu 1 (US Pub No. 2009/0032098), and Boer (US Pub No. 20090084438) as applied above in addressing 1, in further view of Brophy (US Pub No. 2016/0085944)
	Regarding Claim 18, within the combination above, modified Pini et a. is silent on wherein the glass is patterned.
	Brophy et al. teaches a glass substrate for a solar module which can be smooth, or texture, or patterned, tinted with colors [0283].
	Since modified Pini et al. teaches a glass substrate, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the glass substrate of modified Pini et al. with the patterned glass substrate of Brophy et al. as it is merely the selection of known glass substrates for solar modules in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
	Regarding the new limitations, Lu 1 et al. teaches a solar module coated with an anti reflection coating used to reduce reflection of desirable wavelengths from the front glass substrate, thereby allowing more light within the desirable solar spectrum to pass through the incident glass substrate and reach the photovoltaic semiconductor film so that the photovoltaic device can operate more efficiently [Abstract]. The anti-reflective coating [2, Fig. 1, 0015] is located on a glass substrate which may or may not be textured [0015].
	Boer et al. teaches a textured glass substrate used to reduce reflection loss of incident solar flux and increase absorption of photons in the semiconductor film, especially when the sunlight is coming at a tinted angle [0017].
	The teaching of Lu 1 et al. and Boer et al. were combined with the teaching of Pini et al.
Regarding the arguments about the “ordering of the layers in constructing a BIPV system”, examiner notes the combination of references meets the limitations of the claim.
Regarding the arguments about substrate 1b in Pini et al. not comparable to at least one substrate because substrate 1b is only contemplated as a front piece of glass without further modification, examiner notes the Pini et al. reference teaches at least one substrate [1b and 1c, Fig. 3, 0053-0054, glass], the at least one substrate was interpreted as both 1b and 1c. and the at least one substrate was modified with the teaching of Lu 1 et al. and Boer et al.
Regarding the arguments about “the claimed system of the present application is frameless and therefore has no clamps, bezels, or visible framing” the argument is relevant but not commensurate in scope with the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726